Citation Nr: 0719886	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  01-04 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active duty from June 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's claim was previously before the Board in 
September 2004.  The Board denied the veteran's claim for 
service connection at that time, and the veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court).  

In a December 2006 decision of the Court, the portion of the 
September 2004 decision of the Board that denied entitlement 
to service connection for hepatitis C was vacated.  The 
veteran's appeal was then remanded to the Board.  The appeal 
has now been returned to the Board for action consistent with 
the Court's instruction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A VA examination or opinion is necessary to adjudicate a 
claim when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); McClendon v. United States, 20 
Vet. App. 79 (2006).

In its decision the Court found that the veteran had reported 
a long history of symptoms of hepatitis C, and that these 
reports satisfied the requirement for evidence that the 
current disability might be related to service.  The Court 
instructed the Board to determine whether hepatitis C was 
secondary to service connected HIV infection, and to afford 
the veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the etiology of current 
hepatitis C.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note in the examination report or an 
addendum that such review was conducted.  

After the examination and review of the 
evidence, the examiner should answer the 
following questions: 1) Is it as likely 
as not (50 percent probability or more) 
that current hepatitis C is related to an 
incident, illness, or event during the 
veteran's period of active duty from June 
1978 to April 1981?  2) If the answer to 
the first question is negative, is it as 
likely as not that the current hepatitis 
C is a result of, or aggravated 
(permanently worsened by) service 
connected HIV, or any other service 
connected disabilities.  The examiner 
should provide a rationale for all 
opinions. 

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case (including the 
current provisions of 38 C.F.R. 
§ 3.310(a)) before returning the case to 
the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


